DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 05/10/2022 has been entered. Claims 1-3, 6-7, 10, and 19-29 are currently pending in this US patent application and were examined on their merits.

Withdrawn Objections/Rejections
	The objections to claims 2-3, 6-10, 19-25, and 27-28 for containing minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 05/10/2022, which corrected the informalities.
	The rejections of claims 2-3, 6-10, and 19-25 under 35 U.S.C. 112(b) for reciting additional ingredients in a composition consisting of certain ingredients (claims 7-10 and 20-23), for reciting broad and narrow limitations in the same claim (claim 19), and for lack of clear antecedent basis to claim 1 (claims 2-3, 6-10, and 19-25) as set forth in the previous Office action are withdrawn in light of the amendment of 05/10/2022, which amended the claims to be definite.
	The rejection of claims 7-10 and 20-23 under 35 U.S.C. 112(d) as failing to further limit the subject matter of the claim upon which they depend as set forth in the previous Office action is withdrawn in light of the amendment of 05/10/2022, which amended claim 7 to be an independent claim.
	The rejection of claims 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Whole New Mom as set forth in the previous Office action is withdrawn in light of the amendment of 05/10/2022, which amended these claims to recite a composition consisting of certain ingredients.
	The rejection of claim 7-10 and 20-23 under 35 U.S.C. 103 as being unpatentable over Whole New Mom in view of Flickinger as set forth in the previous Office action is withdrawn in light of the amendment of 05/10/2022, which amended these claims to recite a composition consisting of certain ingredients.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the invention of claims 1, 7, and 26 is found in the teachings of Younkin and Lallemand, as discussed in the previous Office action. However, these references do not teach or suggest a composition consisting of the ingredients recited in claims 1, 7, and 26. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 6-7, 10, and 19-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/02/2022